Citation Nr: 9906802	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-24 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to May 
1969.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that the RO committed error in denying 
his claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  He contends that while 
serving on the USS Oriskany off the shores of Vietnam, he 
experienced traumatic events.  The traumatic events included 
witnessing aircraft accidents and crashes, witnessing a 
serviceman being pulled into an air intake and killed, being 
pulled into an air intake and almost killed, and experiencing 
the death of a friend.  The veteran contends, in essence, 
that these traumatic events caused PTSD.    


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for PTSD. 


FINDING OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
2.  The preponderance of the competent and probative evidence 
shows that the veteran's symptomatology is most consistent 
with a diagnosis of major depression with psychotic features 
and that he does not meet the diagnostic criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
service connection for a PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The veteran has presented 
a claim which is not inherently implausible.  The Board is 
satisfied that all facts have been properly developed.  The 
veteran was afforded VA psychiatric and psychological 
examinations in September 1992 and September 1996.  The RO 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the Environmental Support Group 
(ESG), and requested verification of the veteran's claimed 
stressors.  In June 1997, the USASCRUR responded to the RO's 
request.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. § 
5107(a).

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires 1) medical evidence 
establishing a clear diagnosis of the condition, 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and 3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  As to the 
first element for service connection for PTSD, the Court of 
Veterans Appeals (Court) indicated that at a minimum, a 
"clear diagnosis" should be an "unequivocal" one.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman's Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  The Court in Zarycki v. Brown, 
6 Vet. App. 91, 97-100 (1993), held that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service will vary depending on whether the 
veteran engaged in combat with the enemy and that where a 
veteran did not, corroboration was required.  In other words, 
the veteran's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination.  
See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
addition, the Board notes that in Cohen v. Brown, 10 Vet. 
App. 128 (1997), the Court noted that the VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis.  

Factual Background

The veteran's DD 214 shows that he served on active duty from 
February 1965 to May 1969.  The DD Form 214 does not reflect 
any awards or decorations denoting direct combat 
participation; no award of the Combat Infantryman Badge or 
the Purple Heart is reported.  The DD Form 214 indicates that 
the veteran was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  Service personnel records show that 
the veteran served on the USS Oriskany off the shores of 
Vietnam from June 1967 to January 1968.  His primary duty was 
machine installation/repair.   

Service medical records reflect a diagnosis of schizoid 
personality disorder.  The service medical records do not 
reflect a diagnosis of PTSD.  

VA treatment records, dated in August 1991, indicate that the 
veteran had no complaints of PTSD symptoms.  He reported that 
during service, he was not involved in any direct combat and 
was not fired upon.  He indicated that he witnessed several 
plane crashes, but none stood out in his mind.  He reported 
having increased anxiety and anger which appeared to be 
related to frustration in locating employment and 
relationships difficulties.  

An August 1991 VA psychological evaluation report indicates 
that the veteran had some form of schizophrenia.  It was 
noted that a referral for psychiatric consultation was made 
to assist in making a more specific diagnosis.  

A July 1992 VA mental health treatment record indicates that 
the assessment was PTSD and anxiety secondary to combat 
experiences.  The veteran reported that during service, he 
was almost killed by being sucked into an air intake and he 
was almost hit by a propeller.  He stated that he saw 
peoples' heads taken off with propellers. 

A September 1992 VA psychiatric examination report reveals 
that the veteran reported that his chief complaint was 
paranoia.  He denied having nightmares or bad dreams; he 
slept okay.  The veteran indicated that he avoided talking 
about his war experiences.  He reported having some anger and 
rage in the past.  He denied having hypervigilence or startle 
response.  He admitted that he was restless and described 
living in a box and his car for two years from August 1990 to 
September 1992.  The Axis I Diagnosis was schizophrenic 
reaction, paranoid type.  The Axis II diagnosis was rule out 
paranoid personality.  The examiner noted that the veteran 
did have some of the criteria of the PTSD syndrome, but he 
did not meet the criteria and his basic problem was an 
underlying thought disorder.  The examiner reviewed the 
veteran's VA treatment records.   

In a November 1992 statement, the veteran related that he 
served in Vietnam from June 1987 to January 1968 on the USS 
Oriskany.  His duties were aircraft handling crew, V-1 
Division Crew leader, and aircraft director.  The veteran 
reported experiencing several traumatic events.  He stated 
that on or about October 1967, while serving aboard the USS 
Oriskany in the Tonkin Gulf, he was involved in an aircraft 
accident and was pulled into an air take of a jet.  The pilot 
shut down the engine saving the veteran from being killed.  
He indicated that two weeks later, a plane captain was pulled 
into an air intake and was killed.  The veteran stated that 
in October 1967, a friend of his, D. L. was struck and killed 
by a rotating propeller.  There was blood, flesh, and bone 
everywhere.  The veteran stated that during the same cruise, 
he was nearly struck by a propeller.  He reported that on or 
about November 1967, he was almost struck by a propeller of a 
C-1.  He indicated that these experiences occurred 
frequently.  The veteran stated that he witnessed deck 
crashes in which the pilots were killed.  

Clinical records from the Vet Center, dated from January 1992 
to June 1994, show that the veteran addressed adjustment 
issues regarding his transition from street life to a stable 
environment.  

VA mental health treatment records, dated from December 1993 
to January 1995, reflect several impressions and assessments 
of PTSD, anxiety and dysthymia.  

VA mental health treatment records, dated in October 1995, 
indicate that the veteran was prescribed Zoloft, an anti-
depressant.  The diagnosis was major depression.  It was 
noted that the veteran felt better on Zoloft.  VA mental 
health treatment records, dated in November 1995, reflect a 
diagnosis of major depression, improving.  A December 1995 VA 
treatment record reflects a diagnosis of major depression, in 
partial remission.   

In a statement received by the RO in February 1996, the 
veteran's father indicated that during service, the veteran 
was sucked into an air intake of an F8 aircraft, witnessed 
fly deck accidents involving other crew members, and he 
assisted in the recovery of personnel injured by explosion or 
fire.  In another statement received in February 1996, the 
veteran's brother indicated that he met a serviceman who had 
served with the veteran and the serviceman indicated that the 
veteran was sucked into an air intake while serving aboard 
the USS Oriskany.  

VA mental health treatment records, dated in January 1996 and 
February 1996, reflect a diagnosis of major depression.   

At a hearing before the RO in February 1996, the veteran 
stated that he has been undergoing treatment for PTSD at the 
VA medical center in Loma Linda, California since 1992.  
Hearing Transcript, hereinafter Tr., 1.  He stated that he 
was not directly involved in combat but was in the combat 
area in the South China Sea, Tonkin Gulf.  Tr. 2.   

An August 1996 VA Social and Industrial Survey report 
indicates that the veteran reported that during service, 
while stationed on the USS Oriskany, he assisted in take-off 
and landing of the aircraft.  He reported that there was 
"death going on all around on that ship" due to aircraft 
accidents, crashes, and explosions.  He indicated that they 
lost two or three pilots a day.  The veteran stated that he 
was sucked into the intake of an F-8 airplane and was pulled 
out by his legs, and he saw a serviceman get hit in the head 
by a propeller.  He stated that there was "blood and guts" 
all over the place and he had to clean it up.  The social 
worker reviewed the veteran's claims folder.  The social 
worker indicated that it appeared that the veteran was 
exposed to traumatic events in service and as a result, he 
experienced some symptoms of PTSD, such as depression, 
anxiety, and social isolation.  However, the social worker 
concluded that the veteran's symptoms were not to the degree 
and intensity to fully meet the diagnostic criteria for PTSD.  
Therefore, the veteran could not be given that diagnosis.   

VA mental health treatment records, dated from August 1996 to 
October 1996, indicate that the veteran addressed anger 
management and isolation issues. 

A September 1996 VA psychiatric examination was accomplished 
to clarify a diagnosis of PTSD versus personality disorder 
versus schizophrenic reaction.  The Axis I diagnosis was 
major depression with psychotic features.  The Axis II 
diagnosis was personality disorder.  The VA psychiatrist 
indicated that after reviewing the veteran's claims folder, 
VA treatment records, and the social and industrial survey, 
and discussing the case with the psychologist who performed 
the VA psychological examination, it was concluded that the 
veteran has some symptomatology of the PTSD syndrome, but the 
veteran did not meet the criteria for that disorder.  The VA 
psychiatrist noted that the veteran has some signs and 
symptoms of PTSD with no nightmares, flashbacks, or intrusive 
memories, but he had avoidance stimuli, insomnia, anger, and 
rage.  The VA psychiatrist noted that the veteran appeared to 
have an underlying thought disorder.  It was concluded that 
the diagnosis of major depression with psychotic features 
would be more appropriate, because of the veteran's 
inconsistency of answering statements, being ashamed to have 
any emotional problems, and denying to the examiner that he 
had auditory hallucinations, although a diagnosis of 
schizophrenia could not be ruled out.  The VA psychiatrist 
indicated that in any event, the veteran did not qualify for 
PTSD.  It was noted that the doctor who treated the veteran 
from 1992 to January 1995 and who diagnosed PTSD, did not 
substantiate the symptomatology of the PTSD, other than using 
it as a diagnosis.    

A June 1997 response from the USASCRUR, formerly the ESG, 
indicates that the history of the USS Oriskany confirmed that 
the ship conducted combat operations off the coast of Vietnam 
during the veteran's period of assignment.  A military 
casualty data verified that a serviceman, D.L., died on 
October 12, 1967, as the result of a flight deck accident.  

A VA psychological examination report, dated in September 
1997, indicates that the veteran reported getting angry and 
experiencing fits of rage periodically.  He lacked trust in 
others and was withdrawn.  He reported feeling "paranoid 
once in awhile" and he periodically heard voices.  The 
veteran stated that he had been treated in a number of 
different programs for substance abuse until he finally quit 
using alcohol at age 33. The veteran reported that the 
specific traumatic event that occurred when he was on active 
duty was that he was sucked into the intake of a jet engine 
that had not been properly secured. He reported that he was 
nearly killed and the incident was extremely frightening.  He 
continued to recall the incident periodically.  He reported 
that he has witnessed other crewman who were killed or 
severely injured in an accident on a ship and he was anxious 
and scared working under these conditions. The veteran's 
psychological testing revealed that he was experiencing 
significant psychological dysfunction marked by feelings of 
dysphoria, anxiety, insecurity, and social inadequacy.  The 
psychologist indicated that review of the veteran's mental 
health records revealed that the veteran had a long history 
of chronic emotional dysfunction and personal problems.  His 
current presentation and psychological testing were 
consistent with a long standing personality disorder, likely 
schizotypal, with periodic Axis I symptoms of Dysthymia or 
Major Affective disorder.  The psychologist indicated that 
the veteran's experiences in service were difficult for him 
at best, and at times, he reported traumatic.  

Analysis

The Board finds that the preponderance of the competent and 
probative evidence fails to establish the presence of PTSD.  
Review of the record reveals that VA mental health treatment 
records reflect several impressions and assessments of PTSD.  
However, subsequent VA mental health treatment records 
reflect a diagnosis of major depression.  Significantly, upon 
VA examination in September 1992 and September 1996, the VA 
psychiatrists determined that the veteran did not meet the 
criteria for PTSD.  The September 1992 VA examination 
resulted in a diagnosis of schizophrenia reaction, paranoid 
type.  The VA psychiatrist noted that the veteran did have 
some criteria of the PTSD syndrome, but he did not meet the 
criteria and his basic problem was an underlying thought 
disorder.  A September 1996 VA examination resulted in a 
diagnosis of major depression with psychotic features.  The 
VA psychiatrist noted that the veteran had some 
symptomatology of PTSD but the veteran did not meet the 
criteria for that disorder.  The VA psychiatrist concluded 
that the diagnosis of major depression with psychotic 
features would be more appropriate, because of the veteran's 
inconsistency of answering statements, being ashamed to have 
any emotional problems, and denying to the examiner that he 
had auditory hallucinations, although a diagnosis of 
schizophrenia could not be ruled out.  The VA psychiatrist 
indicated that in any event, the veteran did not qualify for 
PTSD.  The Board also notes that the VA psychological 
examination revealed that the veteran was experiencing 
significant psychological dysfunction marked by feelings of 
dysphoria, anxiety, insecurity, and social inadequacy.  The 
psychologist indicated that review of the veteran's mental 
health records revealed that the veteran had a long history 
of chronic emotional dysfunction and personal problems.  His 
current presentation and psychological testing were 
consistent with a long standing personality disorder, likely 
schizotypal, with periodic Axis I symptoms of Dysthymia or 
Major Affective disorder.  The psychologist indicated that 
the veteran's experiences in service were difficult for him 
at best, and at times, traumatic.  The VA psychological 
examination report was silent for a diagnosis of PTSD.  

The Board notes that the RO had requested the September 1996 
evaluation in order to clarify a diagnosis of PTSD versus 
personality disorder versus schizophrenia reaction.  The VA 
psychiatrist reviewed the entire claims folder and noted an 
accurate history of the veteran's relevant symptomatology and 
past diagnoses.  After complete examination and consideration 
of the veteran's psychiatric history, it was specifically 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  It was acknowledged that the veteran 
evidenced some PTSD symptomatology, but that the diagnosis of 
major depression with psychotic features would be more 
appropriate and that the veteran did not meet the criteria 
for PTSD.  The Board finds the September 1996 VA examination 
report to be highly probative.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  The medical opinion was rendered by an 
expert who was able to conduct a longitudinal review the 
veteran's claims folder.  Furthermore, the VA psychiatrist 
cited to the pertinent evidence that he relied upon in 
formulating the conclusions.  

The Board acknowledges that the VA mental health treatment 
records show assessments and impressions of PTSD.  However, 
the Board finds the VA treatment records to be less probative 
than the reports of VA examinations.  The Board notes that 
such records reflect only assessments and impressions.  It is 
unclear whether the treating clinicians had access to the 
veteran's complete medical history.  The assessments appear 
to be based upon the veteran's immediate reporting of current 
symptomatology.  There is no supporting rationale as to why 
the veteran meets the diagnostic criteria for PTSD.  
Furthermore, the Board notes that in the September 1996 VA 
examination report, the VA examiner noted that the veteran's 
treating doctor did not substantiate the symptomatology of 
the PTSD, other than using it as a diagnosis.  The Board also 
notes the VA treatment records, dated from November 1995 to 
February 1996, reflect a diagnosis of major depression.  The 
records show that the veteran improved with medication; there 
is no mention of PTSD.  

In short, the Board finds that the more probative opinions 
are those offered by VA examiners who had access to a 
complete and accurate history of the veteran's in-service and 
post-service symptomatology and contributing factors and who 
clearly addressed all potential diagnoses and gave a 
rationale for their conclusions.  Those opinions are 
consistent in finding that the veteran does not meet the 
diagnostic criteria for PTSD.  Thus, based on review of all 
the evidence, the Board concludes that the preponderance of 
the evidence is against a finding that PTSD is present. 

In view of the finding that PTSD is not present, the Board 
foregoes any discussion regarding the adequacy of the 
veteran's stressors.  

ORDER

Entitlement to service connection for PTSD is denied.  



	
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


